Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                  Requirement For Unity Of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a metal nanoparticle.
Group II, claims 7-20, drawn to a method for manufacturing metal nanoparticles.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of metal jnanoparticles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of any of Suzuki et al. (U.S. Patent 6,592,945), Peng et al. (U.S. Patent 7,160,525) or Hainfeld (U.S. Patent 7,906,147).  Particularly, Suzuki column 7, lines 10-15, Peng column 10, lines 20-30, and Hainfeld column 55, lines 7-30 each disclose metal nanoparticles of a size of 2 nm and therefore indicate that the common technical feature was not novel.
Election of Species
In the event that Applicant elects Group I above for prosecution on the merits, the following election of species is also required.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Nanoparticles in which the base or predominant element is—
A) A noble metal (Ru, Rh, Pd, Ag, Os, Ir, Pt, Au)
B) An iron group metal (Co, Fe, Ni)
C) An alkali metal (Na, K, Rb) 
D) Cd or Zn
E) A refractory metal (Cr, Mo, Ti)
F) A Group 13 metal (Tl, In, Ga, Al)
G) Cu
H) Mn
I) A Group 15 metal (Bi, Sb)
J) Pb
K) Mg
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-3 and 5.
The chemical compounds of Species A thru K are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  The various species encompass numerous diverse elements, and a disclosure of one such species would not likely disclose or suggest the other species to the artisan.  Further the various species would be classified in distinct areas in both CPC and USPC.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and, if appropriate, a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions and/or species (as the case may be) have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and/or species.

In summary, Applicant must elect one of Groups I or II identified in item no. 4 supra for prosecution on the merits.  If Applicant elects Group II, the response will be considered complete.  If Applicant elects Group I, then Applicant must also elect one of species A thru K identified in item no. 7 supra in order for the response to be considered complete.

No telephone communication has been attempted in connection with this requirement in accord with MPEP § 812.01, i.e. the requirement is considered complex as it involves both an election between groups and from among multiple species of the invention.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        February 11, 2022